DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/285,004.  Responsive to the preliminary amendment filed 4/13/2021, claims 1-16 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2019/041344, filed on 10/21/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 3, “transmit output” should be changed to - -transmit an output- -.  Appropriate correction is required.

6 is objected to because of the following informalities:  lines 6-7, “the driving motive force of the first pump” should be changed to - -a driving motive force of the first pump- -.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  line 7, “the driving motive force of the third pump” should be changed to - -a driving motive force of the third pump- -.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  line 15, “the supply flow rate” should be changed to - -a supply flow rate- -.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  line 2, “the a motive force” should be changed to - -the motive force- -.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  line 17, “the second unloading mechanism” should be changed to - -a second unloading mechanism- -.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  lien 5, “to causes” should be changed to - -to cause- -.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 12, “the supply flow rate” should be changed to - -a supply flow rate- -.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a working fluid supply device including a first pump and a second pump driven by the output from the first driving source, the first pump and the second pump being capable of supplying working fluid to the motive force transmitting device; a third pump driven by an output from a second driving source, the third pump being capable of supplying working fluid to the motive force transmitting device; a first unloading mechanism configured to shift the second pump to a no-load operation state, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a working fluid supply device including a first pump driven by the output from the first driving source, the first pump being capable of supplying the working fluid to the motive force transmitting device; a second pump having larger discharge capacity than the first pump, the second pump being driven by the output from the first driving source, and the second pump being capable of supplying the working fluid to the motive force transmitting device; a third pump driven by an output from a second driving source, the third pump being capable of supplying the working fluid to the motive force transmitting device; a first unloading mechanism configured to shift the first pump to a no-load operation state, in combination with the other elements required by independent claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

HIRAI et al. (US 2011/0237394 A1) discloses a transmission pump control system (see paragraph [0012]).  However, the reference fails to disclose the above mentioned limitations concerning first and second pumps driven by a first driving source, a third pump driven by a second driving source, an unloading mechanism to shift the second pump to a no-load operation state, and the specific supply state setting/controlling.
ARII et al. (US 5,136,846) discloses a hydraulic circuit control system with three pumps (see Fig. 2).  However, the reference fails to disclose the above mentioned limitations concerning first and second pumps driven by a first driving source, a third pump driven by a second driving source, an unloading mechanism to shift the second pump to a no-load operation state, and the specific supply state setting/controlling.
AHLEN et al. (US 4,347,044) discloses a hydraulic circuit control system with three pumps (see Fig. 1).  However, the reference fails to disclose the above mentioned limitations concerning first and second pumps driven by a first driving source, a third pump driven by a second driving source, an unloading mechanism to shift the second pump to a no-load operation state, and the specific supply state setting/controlling.
KOSODO et al. (US 4,256,439) discloses a triple pump control system (see Fig. 1).  However, the reference fails to disclose the above mentioned limitations concerning first and second pumps driven by a first driving source, a third pump driven by a second driving source, an unloading mechanism to shift the second pump to a no-load operation state, and the specific supply state setting/controlling.

Objections to claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655